     Case 2:17-cv-00641-JCM-BNW Document 89 Filed 04/27/21 Page 1 of 2




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                           DISTRICT OF NEVADA
 6
                                                     ***
 7
      Terrance D. Brothers,                                 Case No. 2:17-cv-00641-JCM-BNW
 8
                              Plaintiff,
 9                                                          ORDER
            v.
10
      Dwight Neven, et al.,
11
                              Defendants.
12

13

14           Defendants Dwight Neven and Romeo Aranas move to file Exhibit A to their motion for

15   summary judgment under seal. ECF No. 78. The sealed exhibit is filed at ECF No. 79. Plaintiff

16   has not opposed this request, and Defendants meet the compelling reason standard for sealing

17   Exhibit A. Accordingly, this Court grants Defendants’ motion.

18          Analysis

19          Generally, the public has a right to inspect and copy judicial records. Kamakana v. City &

20   Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Such records are presumptively publicly

21   accessible. Id. Consequently, a party seeking to seal a judicial record bears the burden of

22   overcoming this strong presumption. Id. In the case of dispositive motions, the party seeking to

23   seal the record must articulate compelling reasons supported by specific factual findings that

24   outweigh the general history of access and the public policies favoring disclosure, such as the

25   public interest in understanding the judicial process. Id. at 1178-79 (alteration and internal

26   quotation marks and citations omitted). The Ninth Circuit has further held that the full

27   presumption of public access applies to technically non-dispositive motions and attached

28
     Case 2:17-cv-00641-JCM-BNW Document 89 Filed 04/27/21 Page 2 of 2




 1   documents as well if the motion is “more than tangentially related to the merits of the case.” Ctr.

 2   for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016).

 3          A compelling reason may exist to seal a judicial record when such court files might

 4   become a vehicle for improper purposes, such as the use of records to gratify private spite,

 5   promote public scandal, circulate libelous statements, or release trade secrets. Kamakana, 447

 6   F.3d at 1179 (quotation omitted). However, avoiding a litigant’s embarrassment, incrimination,

 7   or exposure to further litigation will not, without more, compel the court to seal its records. Id.

 8          Defendants seek to seal Exhibit A to their motion for summary judgment, as it contains

 9   portions of Plaintiff’s medical records, including diagnoses, treatment plans, and other

10   communications about Plaintiff’s medical condition. Given this is an exhibit to a dispositive

11   motion, Defendants must show compelling reasons to overcome the presumption that this filing

12   should be publicly accessible.

13          The Court notes that medical records are deemed confidential under the Health Insurance

14   Portability and Accountability Act of 1996. See Webb v. Smart Document Solutions, LLC, 499

15   F.3d 1078, 1082 (9th Cir. 2007). Thus, this Court finds that medical privacy is a “compelling

16   reason,” for sealing records. See also San Ramon Regional Med. Ctr., Inc. v. Principal Life Ins.

17   Co., 2011 WL89931, at *n. 1 (N.D.Cal. Jan. 10, 2011).

18          IT IS THEREFORE ORDERED that Defendants’ motion to seal (ECF No. 78) is

19   GRANTED.

20          IT IS FURTHER ORDERED that the hearing on this motion set for May 6, 2021 is

21   VACATED.

22

23          DATED: April 27, 2021

24
                                                            BRENDA WEKSLER
25                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  Page 2 of 2
